This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Ryan P. BROWN
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202200010

                        _________________________

                           Decided: 26 May 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                            Benjamin A. Robles

 Sentence adjudged 7 October 2021 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 165 days, and a bad conduct discharge.

                             For Appellant:
                Lieutenant Daniel E. Grunert, JAGC, USN
                 United States v. Brown, NMCCA No. 202200010
                              Opinion of the Court

                            _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                            _________________________

PER CURIAM:
   Appellant was convicted, pursuant to his pleas, of conspiracy, aggravated
assault, and unlawful entry, in violation of Articles 81, 128, and 129, Uniform
Code of Military Justice [UCMJ]. 1

                                   I. BACKGROUND

    Appellant was initially charged at a general court-martial with a number
of offenses that arose out of an incident where he and other Marines went into
the barracks room of a Marine and assaulted him. These charges included a
charge of aggravated assault by inflicting grievous bodily harm on the victim
as well as charges of conspiracy and unlawful entry. Appellant entered into a
plea agreement accompanied by a stipulation of fact wherein he agreed to plead
guilty at a special court-martial to assault consummated by a battery, conspir-
acy, and unlawful entry. The charge sheet was never modified, and at trial
Appellant pleaded guilty to the charged offense (aggravated assault) rather
than the lesser-included offense of assault consummated by a battery. The mil-
itary judge conducted a providence inquiry into only the lesser offense of as-
sault consummated by a battery. However, the Entry of Judgment reflects that
Appellant was found guilty of the charged offense of aggravated assault.

                                   II. DISCUSSION

A. Providence Inquiry for Aggravated Assault
    A military judge may not accept a guilty plea unless he determines there is
a sufficient factual basis for every element of the offenses to which the accused
has pleaded guilty. 2 In the Specification of the original Charge, Appellant was




   1   10 U.S.C. §§ 881, 928–29.
   2 See United States v. Simmons, 63 M.J. 89, 92 (C.A.A.F. 2006); R.C.M. 910(e),
Discussion.


                                         2
                 United States v. Brown, NMCCA No. 202200010
                              Opinion of the Court

charged with and pleaded guilty to aggravated assault. However, the provi-
dence inquiry only addressed the lesser-included offense of assault consum-
mated by a battery. It is clear by virtue of the plea agreement and the stipula-
tion of fact that the parties intended that Appellant plead guilty only to the
lesser offense of assault consummated by a battery, but all parties involved in
the court-martial missed the fact that the greater offense of aggravated assault
remained the offense on the charge sheet to which Appellant pleaded guilty.
Because Appellant’s statements during the providence inquiry do not support
a conviction for aggravated assault, we find Appellant’s plea provident only to
the lesser-included offense of assault consummated by a battery. We therefore
set aside and dismiss the finding of guilty for aggravated assault, affirm a find-
ing of guilty for the lesser-included offense of assault consummated by a bat-
tery, and correct the Entry of Judgment to reflect the same.

B. Sentence Reassessment
    Having dismissed Appellant’s conviction for the greater offense charged in
the original Charge and affirmed only its lesser-included offense, we must de-
termine whether we can reassess the sentence or must remand for the trial
court to do so. We do so by analyzing (1) whether there have been dramatic
changes in the penalty landscape or exposure; (2) whether sentencing was by
members or a military judge alone; (3) whether the nature of the remaining
offenses captures the gravamen of the criminal conduct included within the
original offenses and whether significant or aggravating circumstances ad-
dressed at the court-martial remain admissible and relevant to the remaining
offenses; and (4) whether the remaining offenses are of the type with which
appellate judges should have the experience and familiarity to reliably deter-
mine what sentence would have been imposed at trial. 3
    Here, Appellant stands convicted of assault consummated by a battery,
conspiracy to commit assault consummated by a battery, and unlawful entry.
His overall exposure to confinement remains the same––the jurisdictional
maximum at a special court-martial. While it is unclear if the military judge
sentenced Appellant based on the greater or lesser offense, Appellant and the
convening authority specifically agreed to the adjudged sentence of confine-
ment for 165 days, reduction to E-1, and a bad conduct discharge. That agree-
ment was based upon Appellant’s plea of guilty to the lesser offense of assault
consummated by a battery rather than aggravated assault. This Court has suf-
ficient experience and familiarity with these offenses to reliably determine
what sentence would have been imposed at trial, especially where the military




   3   United States v. Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2013).


                                           3
               United States v. Brown, NMCCA No. 202200010
                            Opinion of the Court

judge was required to adjudge the particular sentence in accordance with the
plea agreement. Accordingly, we conclude we are able to reassess the sentence
and find that the sentence the military judge would have imposed for the re-
maining offenses is the same as the one he originally adjudged.

                             III. CONCLUSION

    The language, “and did thereby inflict grievous bodily harm upon the said
Cpl R.M.W., to wit: fractured facial bones surrounding the eyes,” of the Speci-
fication of the Charge is SET ASIDE AND DISMISSED WITH PREJU-
DICE. We affirm Appellant’s conviction of the specification’s remaining lan-
guage, comprising the lesser-included offense of assault consummated by a bat-
tery. As the Entry of Judgment does not accurately reflect the disposition of
the charges, in accordance with Rule for Courts-Martial 1111(c)(2), we modify
the Entry of Judgment and direct that it be included in the record.
   After careful consideration of the record, submitted without assignment of
error, the remaining findings and the sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      4
UNITED STATES                                        NMCCA NO. 202200010

       v.                                                   ENTRY
                                                             OF
Ryan P. BROWN                                             JUDGMENT
Corporal (E-4)
U.S. Marine Corps                                    As Modified on Appeal
Accused
                                                           26 May 2022



   On 7 October 2021, the Accused was tried at Marine Corps Base Camp Lejeune,
North Carolina, by a special court-martial, consisting of a military judge sitting alone.
Military Judge Benjamin A. Robles presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge:       Violation of Article 128, Uniform Code of Military Justice,
              10 U.S.C. § 928.
               Plea: Guilty.
               Finding: Guilty.

   Specification:       Aggravated assault on or about 22 November 2020.
                        Plea: Guilty.
                        Finding: Guilty of the Lesser-Included Offense of Assault
                        Consummated by Battery. The words “and did thereby inflict
                        grievous bodily harm upon the said Cpl R.M.W., to wit:
                        fractured facial bones surrounding his eyes,” were Dismissed.

Additional Charge I:         Violation of Article 81, Uniform Code of Military
                             Justice, 10 U.S.C. § 881.
              Plea: Guilty.
              Finding: Guilty.



                                           5
                United States v. Brown, NMCCA No. 202200010
                         Modified Entry of Judgment

   Specification:   Conspiracy to commit assault consummated by a
                    battery on or about 22 November 2020.
                    Plea: Guilty.
                    Finding: Guilty.

Additional Charge II:    Violation of Article 115, Uniform Code of Military
                         Justice, 10 U.S.C. § 915.
            Plea: Not Guilty.
            Finding: Dismissed.

   Specification:   Communicating a threat between on or about
                    22 November 2020 and on or about 11 March 2021.
                    Plea: Not Guilty.
                    Finding: Dismissed.

Additional Charge III:   Violation of Article 129, Uniform Code of Military
                         Justice, 10 U.S.C. § 929.
            Plea: Not Guilty.
            Finding: Dismissed.

   Specification:   Burglary on or about 22 November 2020.
                    Plea: Not Guilty.
                    Finding: Dismissed.

Additional Charge IV:    Violation of Article 129, Uniform Code of Military
                         Justice, 10 U.S.C. § 929.
            Plea: Guilty.
            Finding: Guilty.

   Specification:   Unlawful entry on or about 22 November 2020.
                    Plea: Guilty.
                    Finding: Guilty.

Additional Charge V:     Violation of Article 131b, Uniform Code of
                         Military Justice, 10 U.S.C. § 931b.
            Plea: Not Guilty.
            Finding: Dismissed.




                                       6
                 United States v. Brown, NMCCA No. 202200010
                          Modified Entry of Judgment

   Specification :    Obstructing justice between on or about 22 November
                      2020 and on or about 11 March 2021.
                      Plea: Not Guilty.
                      Finding: Dismissed.

                                 SENTENCE

   On 7 October 2021, the military judge sentenced the Accused to the following
      Reduction to E-1.
      Confinement for 165 days.
      A bad-conduct discharge.
   The Accused shall be credited with 213 days of confinement already served, to be
deducted from the adjudged sentence to confinement.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                        7